JAN 2 4 2020

  

IN THE UNITED STATES DISTRICT COURT Clerk, U S District Court

District Of Montana

FOR THE DISTRICT OF MONTANA Billings
BILLINGS DIVISION

UNITED STATES OF AMERICA,
Plaintiff,

vs.

WILLIAM CURTIS HILL JR. and
CHRISTINE JEAN REILING,

Defendants.

 

 

CR 19-109-BLG-SPW

ORDER DENYING
DEFENDANT’S MOTION
TO SUPPRESS

Before the Court is Defendant William Curtis Hill Jr.’s (William) Motion to

Suppress Evidence. (Doc. 31.) William’s co-defendant, Christine Jean Reiling

(Christine), has joined him in his motion. (Doc. 36.) On December 20, 2019, the

Court held a hearing on the motion. For the following reasons, the Court denies it.

I. Background

On February 22, 2019, Montana Violent Offender Task Force Officer

Brandon Smart was searching for Steven Hill (Steven), William’s brother, who had

an outstanding felony warrant. (Doc. 34 at 2.) He began surveilling William and

Christine’s residence in Ballantyne after receiving information that Steven could be —

hiding there. U/d.) He would later testify that he had encountered the brothers before,
and William had previously hidden Steven from him. Both William and Christine
were on probation with the state of Montana at the time.

Officer Smart observed a 2007 Ford Escape parked outside the residence.
(Id.) He ran the plates on the vehicle and discovered they were registered to a 1998
GMC Sierra. Ud.) In his training and experience, false plates on a vehicle could
indicate it was stolen.

Officer Smart watched William exit the residence and enter the vehicle. After
a time, he believed he observed Steven exit the residence and join William in the
vehicle. ([d.) He observed who he believed to be Steven walk between the residence
and vehicle on two occasions. Officer Smart requested other Task Force officers to
respond and assist him in arresting Steven. Six other officers responded, including
Montana State Probation Officer Amanda Reede. Officer Smart gave the order to
move in. Officer Smart called William out of the vehicle but found Steven was not
init. id.) The officers initially had their weapons drawn while calling William out
of the vehicle but holstered them soon after William came out and approached them.

Officer Smart and Officer Steve Swanson asked William where Steven was,
and William said he was not there. Officer Smart told William he had just seen
Steven. William responded that Officer Smart must have mistaken him for Steven.
Officer Smart asked who else was in the house, and William said his girlfriend was.

While the officers were asking William about Steven, William’s dog began barking
frantically. Officers Smart and Swanson permitted William to go back inside with
his dog to get a leash.

When William returned with his dog on a leash, Christine came outside with
him. Officer Smart asked her where Steven was. She said he was not there. Then,
according to Officer Smart and Officer Reede, either William or Christine or both
told the officers to go inside and search for Steven. William later testified neither
he nor Christine told the officers to go inside.

Officers Swanson and Patrick Schally conducted a preliminary search and
clear of the residence. The officers then conducted a more thorough secondary
search, where they looked in more discrete areas a person could potentially hide.
During the secondary search, the officers noticed some loose wall paneling
concealing a crown royal bag. They also noticed some of the carpet in one of the
bedrooms was unsecure and had irregular depressions under it. Based on their
training and experience, they believed there could have been a trapdoor under the
carpet that would have allowed someone to escape underneath the trailer. The
officers pulled back the carpet where it was unsecure, but instead of a trapdoor, they
found a baggie containing a white crystalline substance they concluded was likely
methamphetamine.

Because the baggie containing suspected methamphetamine violated the

terms of William and Christine’s probation, State Probation Officer Reede
authorized a probationary search of the residence. Officer Swanson remained
outside with William and Christine while his team performed the probationary
search. Officer Swanson, who had several prior amicable encounters with William,
testified William was at ease and made jokes about Officer Swanson’s likeness to a
fictional character.

Meanwhile, no longer searching for Steven, officers inside the trailer searched
for drugs and drug paraphernalia. They recovered several items. William and
Christine were later charged with conspiracy to possess with intent to distribute
methamphetamine and possession with intent to distribute methamphetamine. (Doc.
1.)

II. Discussion
1. Consent to Search the Residence

“A warrantless search is unconstitutional unless the government demonstrates
that it ‘fall[s] within certain established and well-defined exceptions to the warrant
clause.’” United States v. Brown, 563 F.3d 410, 414 (9th Cir. 2009) (quoting United
States v. Murphy, 516 F.3d 1117, 1120 (9th Cir. 2008)). One such exception is valid
consent. Id.; see Schneckloth v. Bustamonte, 412 U.S. 218, 222 (1973).

While the parties’ versions of events: differ, the Court finds the Government
has met its burden. It has demonstrated William and Christine consented to a search

of their residence.
Officer Smart testified that after Christine said Steven was not in the
residence, she told officers they could go inside to look for him. Officer Smart then
informed William and Christine that if Steven was in the residence, and if they were
hiding him, they could be criminally charged. William and Christine assured him
Steven was not in the residence and once again said the officers could go inside and
look for him. | |

Officer Amanda Reede testified she was stationed nearby behind a corner of
the residence. Officer Reede was not watching Officer Smart speak with William
and Christine because she was on the lookout for activity in the backyard, but she
was approximately ten feet away and could overhear their conversation. Officer
Reede testified she overheard Officer Smart ask William and Christine where Steven
was. She recalls one of the two saying Steven was not in the residence. Then,
Officer Smart pressed them and told the couple he saw Steven earlier. Officer Reede
remembers one or both of the couple saying “he’s not fucking here—go fucking
look.” Officer Smart then reminded William and Christine they could be charged
with obstruction if Steven was, in fact, in the residence. According to Officer Reede,
their response was, “he’s not fucking in there—go ahead.”

William Hill, however, testified he had never had contact with Officer Smart
before February 22, 2019. He testified that after the officers told him they saw

Steven exit the residence earlier, he said Steven was “not fucking here.” He testified
the officers told him that if he was lying, he’d receive new charges. He further
testified, however, that neither he nor Christine ever told the officers to enter the
residence to search for Steven.

The Court finds the officers’ testimony to be more credible. William, Officer
Smart, and Officer Reede all testified to William denying Steven was in the
residence. All three testified that the officers informed William he could receive
additional charges if he was lying. However, while William denied it, Officer Smart
and Officer Reede both recalled William and Christine affirmatively telling officers
to enter their residence to search for Steven. While on the witness stand, Officer
Reede said she could vividly recall the exact language William and Christine used
concerning Steven—‘“he’s not fucking here—go fucking look,” and “he’s not
fucking in there—go ahead.” Officer Smart testified that Christine told them to enter
the house to search for Steven, and after he reminded William and Christine of the
consequences if Steven was hiding in there, both William and Christine reiterated
that the officers should go inside to look. The Court finds William and Christine
verbally consented to a search of their residence.

2. Voluntariness of the Consent to Search

In addition to proving consent was given, the Government bears the burden

of establishing it was voluntary. Schneckloth, 412 U.S. at 222. Voluntariness “is a

question of fact to be determined from the totality of all the circumstances.” Jd. at
227. The Ninth Circuit has identified five factors courts should consider when
determining the voluntariness of a consent to search: “(1) whether [the] defendant
was in custody; (2) whether the arresting officers had their guns drawn; (3) whether
Miranda warnings were given; (4) whether the defendant was notified that she had
a right not to consent; and (5) whether the defendant had been told a search warrant
could be obtained.” United States v. Patayan Soriano, 361 F.3d 494, 502 (9th Cir.
2004). No one factor is determinative, and it is not necessary to meet all five. Id.
Moreover, the factors “are only guideposts,” and the full scope of the circumstances
of each encounter should be considered. Jd.

First, whether a defendant was in custody depends on whether “the officers
established a setting from which a reasonable person would believe that he or she
was not free to leave.” United States v. Kim, 292 F.3d 969, 973-74 (9th Cir. 2002)
(quoting United States v. Beraun-Panez, 812 F.2d 578, 580 (9th Cir. 1987), modified
830 F.2d 127 (9th Cir. 1987)). William was ordered from his vehicle, but officers
were initially unconcerned about his actions. Instead, they immediately began
questioning him about Steven’s whereabouts. At one point during the encounter,
William was permitted to go inside his house to retrieve a leash for his dog. Neither
he nor Christine were placed in handcuffs. Officer Swanson testified William was
at ease and bantering back and forth with him because the two knew each other from

prior encounters. Officer Smart testified William and Christine were free to leave
since the officers were only concerned with Steven. Accordingly, although William
and Christine were made to wait outside their trailer during the search, they both
knew they were not the object of the investigation, and a reasonable person would
have believed he or she was free to leave in these circumstances. Therefore, William
and Christine were not in custody. This factor weighs in favor of the Government.

Second, William testified the officers initially had their guns drawn but that
they holstered the guns after they began speaking with him about Steven. By the
time William and Christine said the officers could enter the house to search for
Steven, the officers’ weapons had been holstered for several minutes. This factor
weighs in favor of the Government.

Third, Miranda warnings were unnecessary because William and Christine
were not in custody. This factor is neutral.

Fourth, there is no evidence William and Christine were notified they had a
right not to consent. William testified he was not notified. This factor weighs in -
favor of William and Christine.

The application of the fifth factor “hinges on whether a suspect is informed
about the possibility of a search warrant in a threatening manner.” Patayan Soriano,
361 F.3d at 504 (internal quotations omitted). Here, there is no evidence the officers
told William and Christine they could apply for a warrant whatsoever. This factor

weighs in favor of the Government.
Finally, the Court notes that the officers never asked William or Christine for
consent to search their trailer. Rather, William and Christine themselves told the
officers to enter their home and look for Steven, presumably to dispel the officers’
suspicion of his hiding there. Because the officers never asked for consent to search
the trailer before William and Christine told them to do so, it is far less likely their
consent was coerced. This fact weighs considerably in favor of finding the couple’s
consent was voluntary.

Three factors weigh in favor of the Government; one weighs in favor of
William and Christine. William and Christine also told the officers to enter their
home to look for Steven. Their consent was voluntarily and freely given.

3. Reasonableness of the Three Searches

William and Christine next take issue with the reasonableness of each search.
Specifically, they take issue with the fact that officers looked behind wall paneling
and pulled up loose carpeting when looking for Steven.

When officers receive consent to search, the search is limited by the scope of
the consent. United States v. Gutierrez-Mederos, 965 F.2d 800, 803 (9th Cir. 1992).
“The standard for measuring the scope of a suspect’s consent under the Fourth
Amendment is that of ‘objective’ reasonableness—what would the typical
reasonable person have understood by the exchange between the officer and the

suspect?” Fla. v. Jimeno, 500 U.S. 248, 251 (1991). The question before the Court,
then, is whether it was reasonable for the officers to consider William and Christine’s
consent to search their home for Steven to include consent to examine areas
undermeath unsecured carpeting and behind wall paneling. See id. The Court
concludes it was.

Three searches occurred. The first was a general protective sweep of the open
areas of the trailer for Steven. The second was a more detailed search in enclosed
spaces and other discrete areas Steven could have been hiding. The third search
occurred after officers discovered a baggie of suspected methamphetamine; it was a
detailed, thorough, probationary search for drugs and drug paraphernalia.

Officers Reede, Schally, and Swanson all testified that the standard procedure
when searching for a person is to conduct two searches: the first, a general protective
search of the open areas of a home; the second, a detailed search of potential hiding
places. The testimony from the officers and the Government’s exhibits indicate
there was unsecured wall paneling and carpeting in the trailer. In particular, the
carpet in the trailer’s back bedroom (where officers discovered the baggie of
methamphetamine) had irregular depressions in it, was unsecured to the floor, and
had what multiple officers described as a spongy feel while walking on it. Officer
Swanson testified he had previously found suspects in refrigerators, box springs,
cabinets, trunks, under trapdoors, and even inside of walls. Officers Swanson and

Schally testified that upon noticing the nature of the carpet in the back bedroom,

10
they suspected a trapdoor could exist that would have allowed somebody to escape
underneath the trailer.

Searching these areas was not unreasonable. A reasonable person in William

and Christine’s position would have understood the scope of their consent to extend 7

to the open areas of their home and hiding places Steven could reasonably have been
found. When officers noticed the loose, disturbed wall paneling, it was reasonable
for them to look behind it for Steven. When officers noticed the unsecured, irregular
carpeting, it was reasonable for them to pull it back in search of a trapdoor. Neither
the first nor the second search exceeded the scope of William and Christine’s
consent. Neither was unreasonable.

The third search was also not unreasonable. A probationary search executed
pursuant to a condition included in terms of probation must still meet the Fourth
Amendment’s standard of reasonableness. United States v. Lara, 815 F.3d 605, 609
(9th Cir. 2016). One of William’s conditions provides that, “upon reasonable
suspicion that the Defendant has violated the conditions of supervision, a probation
and parole officer may search the person, vehicle, and residence of the
Defendant . ...” (Doc. 32 at 11.) Once officers discovered the baggie of suspected .
methamphetamine, there is little doubt it gave them reasonable suspicion that

William was violating his conditions of supervision. The officers were justified in

11
searching the residence for additional drugs and drug paraphernalia. Accordingly,
all three searches were reasonable under the Fourth Amendment.
II. Conclusion

William and Christine told officers to enter their home and search for Steven.
Their consent was voluntarily and freely given. The officers did not exceed the
scope of that consent while searching the home, even when they looked for Steven
behind a loose wall panel and pulled up unsecured carpeting to search for a potential
trapdoor. When officers discovered a baggie of suspected methamphetamine while
searching under the carpet, they were justified in conducting a probationary search,
as they had reasonable suspicion William had violated the conditions of his
supervision. Accordingly,

IT IS ORDERED that the Defendant William Curtis Hill Jr.’s Motion to
Suppress Evidence (Doc. 31) is DENIED.

DATED this 2 kay of January, 2020.

7 MLC

SUSAN P. WATTERS
United States District Judge

 

Tz
